Per Curiam.
There were no equities attaching against the liability sued on, as against the original holder, who had a perfect right to enforce it according to its terms. This being so, there is nothing to prevent McGonegal, as assignee, from enforcing the same rights. He had a right to purchase it and to proceed upon it in any lawful way. The fact that there were equities between Dalrymple and Sheehan cannot raise equities as to third parties, who may require performance of the contract as the parties saw fit to make it.
As the mortgage was oh the entire vessel, it should be so treated on foreclosure. There would be no propriety in selling the half interest separately. In marshalling securities covering several parcels, the land may be sold in such order as will best carry out the principles of equity, but there is no instance where an entire parcel, mortgaged as such, has been sold in separate undivided interests; nor would such ■ a sale of a vessel tend to raise more money than a sale of the entirety. It would rather lead to mischief, as it might be a decided objection to purchasing one half, that the other was in bad hands.
There is no equity in the bill, and it should have been dismissed below, as it must be here.